Citation Nr: 9927163	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for chronic migraine headaches.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of low back strain.

3.  Entitlement to an increased (compensable) disability 
rating for residuals of hiatal hernia with gastroesophageal 
disease, status post Nissen Fundoplication.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO) which, in pertinent part, granted service 
connection and assigned noncompensable disability ratings for 
migraine headaches, low back strain and hiatal hernia.  The 
veteran filed a timely notice of disagreement, and issued a 
statement of the case in May 1998.  The RO received his 
substantive appeal in July 1998.


REMAND

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (hereinafter the Court) has 
recently held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for an 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  All of the issues 
before the Board involve initial ratings.  Thus, it will be 
incumbent upon the RO to review the entire evidentiary 
record, rather than the veteran's most recent VA examination, 
and to re-adjudicate the veteran's increased rating claims in 
accordance with Fenderson prior to any further consideration 
of this issue by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  This will include consideration of whether 
the veteran is entitled to 'staged' ratings for separate 
periods of time based upon the facts found. See Fenderson at 
126 (citations omitted).

However, in view of the factual situation presented, it is 
the Board's opinion that, before the RO undertakes to re-
adjudicate the veteran's claims, additional development of 
the record will be required.  Under 38 U.S.C.A. § 5107(a) 
(West 1991) VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim, including 
obtaining VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Examinations must also address the rating criteria 
in relation to the veteran's symptoms, to include the effect 
of pain upon function.  Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

The veteran contends, in essence, that his service-connected 
disabilities are far more severe that currently evaluated.  
He specifically alleges that he has migraine headaches about 
once a week, and that these headaches last 8 to 12 hours and 
are accompanied by nausea but no vomiting.  The veteran also 
avers that he suffers from back pain daily, as well as severe 
stomach pain as a result of his in-service surgery.  
Therefore, he believes that he is entitled to the benefits 
sought.

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the appellant's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In the instant case, the veteran was afforded VA compensation 
and pension examination in August 1997.  Although the 
examination reports clearly support the grants of service 
connection in this case, the evidence of record is 
insufficient as to determine whether the veteran is, in fact, 
entitled to compensable disability ratings.  Inasmuch as the 
veteran 'self-medicates' during his migraine episodes, the 
record does not adequately document the frequency and 
severity of his headaches.  Moreover, the Board observes that 
the August 1997 VA examination report failed to reflect 
appropriate range of motion or X-ray findings as the lumbar 
spine and did not adequately reconcile the veteran's 
complaints of low back pain with the objective findings.  See 
DeLuca, supra.  In reference to his hiatal hernia, he alleges 
that the disability has increased in severity since his last 
examination.  Consequently, the Board finds that additional 
VA examinations would provide an independent basis for 
determining whether the appellant is, in fact, entitled to 
the benefits sought.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
migraine headaches, low back strain and 
hiatal hernia, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-requested information 
has been ascertained positive or 
negative, the RO should schedule the 
veteran for admission to an appropriate 
VA facility for a period of observation 
and evaluation in order to determine the 
severity and frequency of his migraine 
headaches.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to admission.  All 
indicated tests and special studies, to 
include but not limited to an 
electroencephalogram (EEG), should be 
accomplished.  A legible copy of the 
examination report should be provided

3.  The RO should also schedule the 
veteran for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected residuals of a 
low back strain.  The veteran's claims 
folder must also be made available to and 
independently reviewed by this examiner 
prior to examination of the veteran.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the veteran's 
service-connected residuals of a low back 
strain, including complete ranges of 
motion studies of the lumbar spine.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected residuals of a low back strain, 
to include observations of pain on 
motion, deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of his various nonservice-
connected disabilities of the lumbar 
spine.  The examiner must then render an 
opinion concerning the effect of the 
veteran's service-connected residuals of 
a low back strain on his ordinary 
activity and his ability to procure and 
maintain employment.  The examination 
report should also reconcile the 
veteran's complaints of low back pain 
with the objective findings on 
examination.  This examination report 
should also be associated with the 
veteran's claims folder.

4.  The veteran should then be scheduled 
for gastrointestinal examination by 
appropriate VA physician in order to 
determine the nature and severity of his 
service-connected residuals of hiatal 
hernia with gastroesophageal disease, 
status post Nissen Fundoplication.  All 
findings should be reported in detail.  
Therefore, the veteran's claims folder 
should also be made available to and 
independently reviewed by these 
specialists prior to their examinations 
of the veteran.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims of entitlement to 
increased (compensable) ratings for 
migraine headaches, low back strain and 
hiatal hernia.  The RO's decision must 
discuss the additional evidence 
developed, as well as any staged ratings 
assigned under Fenderson, supra.  With 
respect to the veteran's low back 
disorder consideration should be given to 
DeLuca, supra.

7.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


